Sheldon, J.
It is the right and duty of a judge presiding at the trial of a civil case to set aside the verdict of the jury when in his judgment it is so greatly against the weight of the evidence as to induce in his mind the strong belief that it was not due to a careful consideration of the evidence, but that it was the product of bias, misapprehension or prejudice. R. L. c. 173, § 112. Aiken v. Holyoke Street Railway, 180 Mass. 8, 11, 12. In the case at bar, the plaintiff herself was the only witness who testified to the happening of the accident by which she claimed to have been injured. If under the circumstances her story seemed to the judge to be so improbable and absurd that *515it could not command the credence of any right minded men, he had the right in the exercise of his judicial discretion to set aside the verdict in her favor. We cannot revise the exercise of his discretion. Parker v. Griffith, 172 Mass. 87, 88. Hayward v. Langmaid, 181 Mass. 426, 427. Greene v. Farlow, 138 Mass. 146, 147. Welsh v. Milton Water Co. 200 Mass. 409, 411. Loveland v. Band, 200 Mass. 142.

Exceptions overruled.